Citation Nr: 0124946	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  98-14 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to November 
1968.

This appeal arises from the April 1998 rating decision from 
the Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO) that determined that new and material 
evidence adequate to reopen the claim for service connection 
for a left ankle condition had not been submitted.

On August 1, 2001, a hearing was held in Washington, DC, 
before the undersigned Member of the Board who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West Supp. 2001).  A 
transcript of the hearing is in the file. 


REMAND

The veteran has indicated at the Board hearing in August 2001 
that he has had both VA and private treatment for a left 
ankle disability, including at Interboro Hospital in Brooklyn 
New York, one or two years after he separated from service; 
St. John's Hospital in Brooklyn, New York; and the Brooklyn 
New York VA Medical Center, both shortly after he separated 
from service, as well as more recently.  While some recent VA 
treatment records are in the file, an attempt to obtain all 
VA treatment records since 1968 must be made in order to 
fully develop the veteran's claim.  

In this regard, the RO's attention is directed to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475,114 Stat. 2096, (the Act) which was signed by the 
President on November 9, 2000.  The Act made several changes 
to Chapter 51 of Title 38, United States Code.  Perhaps most 
significantly, it added a new section 5103A, which defines 
VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim, and eliminated from 
section 5107(a) the necessity of submitting a well-grounded 
claim to trigger the duty to assist.  Id. §§ 3(a), 4, at 
2097-98.  With regard to the duty to assist, even in a claim 
to reopen, VA must attempt to obtain relevant VA medical 
records if they are not of record, and if the claim is 
reopened, then provide a VA examination.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
On Remand, the RO must assure that the provisions of this new 
Act and implementing VA regulations are complied with to the 
extent they apply to the instant issue.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
the promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.

2.  The veteran should be contacted for 
the specific purpose of requesting that 
he provide a listing of the names and 
addresses of those VA medical 
professionals or institutions who have 
evaluated and/or treated him for a left 
ankle disability since 1968.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of any VA evaluation and treatment 
records not already on file from those VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.

3.  The veteran is hereby invited to 
personally attempt to secure any 
pertinent medical records from any 
private medical provider or facility that 
has treated his left ankle disorder since 
discharge.  These records would include 
those from Brooklyn's Interboro and Saint 
John's Hospitals.  Any additional records 
secured should be submitted to VA for 
incorporation into the claims file.

4.  Upon the completion of the foregoing 
development, the RO should readjudicate 
whether new and material evidence has 
been presented to reopen the veteran's 
previously denied claim of entitlement to 
service connection for a left ankle 
disability, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If new 
and material evidence is not found to 
have been presented, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  

If new and material evidence is found to 
have been submitted to reopen the claim, 
then the RO should provide the veteran 
with an appropriate VA examination.  
Thereafter, the examiner should opine 
whether it is at least as likely as not 
that any current left ankle disability 
had its onset in or is otherwise 
etiologically related to service.  The RO 
should then adjudicate the merits of the 
veteran's reopened claim for service 
connection, based on all the evidence on 
file and all governing legal authority, 
including the VCAA and all pertinent case 
law.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
must include a summary of the evidence, 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


